DETAILED ACTION
In Applicant’s Response filed 6/27/22, Applicant has amended claim 1 and cancelled claim 3. Currently, claims 1, 2 and 4-16 are pending (claims 10-16 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 has been provided with an incorrect status identifier because the claim recites that it is “previously presented” but it includes underlining and other markings to the text that would indicate that changes are being made by amendment. Thus, the status identifier should have been “currently amended”. 
It has been assumed for purposes of examination that Applicant intended for claim 1 to be treated as being “currently amended”, but correction of the status identifier in future communications is necessary in order to clarify the status of the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey (US 2010/0100049) in view of Ciccone et al (US 2012/0136314) and further in view of Bierman et al (US 9468740).
Regarding Claim 1, Godfrey discloses a dressing (occlusive dressing 22 which includes indwelling support 14, Figs. 1 and 2) for use with an implantable catheter (Catheter tube 26 Figs. 1 and 2), the dressing comprising:
a catheter securement plate (Indwelling support in the form of a cradle 14 Figs. 1 and 2; para [0015]) configured to receive and hold a catheter (Indwelling support 14 that supports a vascular access device 18 via luer lock hub 28 Figs. 1 and 2; para [0015] and [0017]), the plate having a plate adhesive disposed on at least a portion of its bottom surface to facilitate attachment to a patient's skin at a catheter insertion site (base portion 36 is formed of a hypoallergenic adhesive pad including hydrocolloid and adhesive material on an underside thereof that is configured for attachment to the skin; para [0021]; attachment is interpreted as being at a catheter insertion site in order for the device to function as intended as a catheter securement device);
a protective sheet for covering the adhesive prior to deployment of the securement plate on a patient's skin (A release layer covering the adhesive may be provided on the underside of the base portion 36; para [0021]); and
a cover (occlusive dressing 22 - Figs. 1 and 2; para [0015] and [0016]) configured for placement over the securement plate to define a sealed chamber at the catheter insertion site (occlusive dressing 22 covers the entire catheter securement assembly 10 - Fig. 1; para [0015]; interpreted as providing a sealed chamber since it is “occlusive”), the cover also having a cover adhesive disposed on at least a portion of its bottom surface to contact the securement plate or the patient's skin to enclose an implanted catheter (The occlusive dressing 22 includes a central portion 23 and an outer portion 24 where at least the outer portion 24 includes an adhesive for securing the occlusive dressing 22 to the patient - Fig. 2; para [0016]).
Godfrey does not, however, explicitly disclose that the catheter securement plate is configured to receive and hold a “side-arm catheter” wherein the catheter securement plate includes a channel configured to receive and secure a portion of a catheter extension tubing of the side-arm catheter;
wherein the catheter securement plate includes a first slot disposed through the catheter securement plate from  an upper surface to a lower surface and configured to partially surround a back-arm of the side-arm catheter allowing the back-arm to rest on the skin of the patient, and
wherein the catheter securement plate includes a second slot disposed through the catheter securement plate from an upper surface to a lower surface and configured to partially surround a side-arm of the side-arm catheter allowing the side-arm to rest on the skin of the patient.
Ciccone, however, teaches an anchoring system 10 which is configured to be used to secure “any of a wide variety of catheters” in a “sterile, tight-gripping, needle-and tape-free way” to enhance patient comfort and decrease application time (para [0114]) wherein, Ciccone specifically teaches that the system 10 is configured to secure a catheter such as a Foley catheter that is interpreted as being a “side-arm catheter” because it includes arms (114 and 117 shown in fig 14) that extend from the sides of the main catheter body 118 (as shown in fig 14) wherein the anchoring system 10 comprises a catheter securement plate (retainer 20; figs 1-3, 13-15 and 16) that is configured to receive and hold the side-arm catheter (para [0057]; fig 16) wherein the catheter securement plate (20) includes a channel configured to receive and secure a portion of a catheter extension tubing of the side-arm catheter (the channel identified in the annotated figure 14 below is provided through retainer 20 and is configured to receive the auxiliary branch 117 as shown in figs 17a-c which is integrally formed with the extension tubing of the catheter as shown in fig 15 and thus is interpreted as being “a portion” of the tubing as it is an extension of that element; when the catheter is placed within retainer 20, the shape of the channels/posts restricts movement of the catheter and prevents the catheter from kinking or crimping and thus is interpreted as securing it in place; see para [0108;0112]). Ciccone further teaches that the catheter securement plate (20) includes a first slot (identified in the annotated fig 3 below) disposed through the catheter securement plate from an upper surface to a lower surface (the slot is provided/defined in the area between the upper and lower surfaces and thereby extends from the upper surface to the lower surface; and extends through the center of retainer 20 from front to back as shown in fig 3, 17a, 17b and 17c) and configured to partially surround a back-arm of the side-arm catheter (as shown in fig 16) allowing the back-arm to rest on the skin of the patient (part of the back arm of the catheter extends outside of retainer 20; thus, the back arm is interpreted as having a part that rests on the skin of the patient) and
wherein the catheter securement plate (20) includes a second slot (identified in the annotated fig 3 below) disposed through the catheter securement plate from an upper surface to a lower surface (the slot is provided/defined in the area between the upper and lower surfaces and thereby extends from the upper surface to the lower surface; and extends through the center of retainer 20 from front to back as shown in fig 3, 17a, 17b and 17c) and configured to partially surround a side-arm of the side-arm catheter (as shown in fig 16) allowing the side-arm to rest on the skin of the patient (part of the side arm of the catheter extends outside of retainer 20; thus the side arm is interpreted as having a part that rests on the skin of the patient).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the catheter securement plate (support 14) in Godfrey for the catheter securement plate (retainer 20) in Ciccone that is configured to receive and hold a side-arm catheter and includes a channel configured to receive/support a portion of catheter extension tubing of the side-arm catheter wherein the catheter securement plate includes a first slot disposed through the catheter securement plate from  an upper surface to a lower surface and configured to partially surround a back-arm of the side-arm catheter allowing the back-arm to rest on the skin of the patient, and wherein the catheter securement plate includes a second slot disposed through the catheter securement plate from an upper surface to a lower surface and configured to partially surround a side-arm of the side-arm catheter allowing the side-arm to rest on the skin of the patient, as taught by Ciccone, in order to enable a physician to secure a side-arm catheter in a sterile, tight-gripping, needle-and tape-free way to enhance patient comfort and decrease application time (Ciccone para [0114]).

ANNOTATED FIG 14 of Ciccone et al (US 2012/0136314)

    PNG
    media_image1.png
    540
    689
    media_image1.png
    Greyscale


ANNOTATED FIG 3 of Ciccone et al (US 2012/0136314)

    PNG
    media_image2.png
    498
    652
    media_image2.png
    Greyscale

Ciccone also teaches that the catheter securement plate (retainer 20) is configured such that it “substantially surrounds” the received portion of the catheter (para [0077]) but does not explicitly disclose that the channel (60) is configured to circumferentially seal around the portion of the catheter extension tubing.
Bierman, however, teaches an analogous catheter anchoring system which includes a retainer comprising a base, cover, and a compressible member configured to secure tubing of a catheter or other medical device within the retainer by pressure that is applied by the compressible member and the cover upon the tubing when the cover is closed (abstract), wherein, specifically, the tubing is positioned within a channel in the retainer and when the cover is closed, the cover is in contact or near contact with the base to seal the channel in the transverse direction and surround the received portion of the tubing (col 16 lines 2-8). Bierman further teaches that when the tubing is sealed within the channel that inward pressure is exerted upon the tubing by elastic material of the channel from multiple directions to thereby prevent buckling or crimping which may occlude the lumen of the article (col 21 lines 21-39). 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the channel of the device of Godfrey in view of Ciccone from elastic material that is configured to seal around tubing placed within the channel by exerting inward pressure upon the tubing when the device is closed, as taught by Bierman, in order to prevent buckling or crimping which may occlude the lumen of the article (Bierman col 21 lines 21-39).
Regarding Claim 2, Godfrey in view of Ciccone and further in view of Bierman discloses the dressing substantially as claimed (see rejection of claim 1) and Godfrey further discloses that the securement plate further comprises a slit configured to allow an length of catheter extension tubing to pass through (Indwelling support 14 includes a cradle or body portion 33 defining a recess 34 that is configured to receive the vascular access device 18 - Figs. 2 and 4-6; para [0018]).
Regarding Claim 8, Godfrey in view of Ciccone and further in view of Bierman discloses the dressing substantially as claimed (see rejection of claim 1) and Godfrey further discloses that the cover is configured to completely cover the securement plate (Occlusive dressing 22 covers the entire catheter securement assembly 10 Fig. 1; para [0015]).
Regarding Claim 9, Godfrey in view of Ciccone and further in view of Bierman discloses the dressing substantially as claimed (see rejection of claim 1) and Godfrey also discloses that the cover further comprises at least one window for viewing the catheter insertion site (Catheter securement assembly includes an occlusive dressing 22 that includes a transparent central portion 23 for viewing the catheter insertion site Fig. 2).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey (US 2010/0100049) in view of Ciccone et al (US 2012/0136314) and Bierman et al (US 9468740) (with respect to claim 1) and further in view of Panotopoulos (US 2011/0152779).
Regarding Claim 4, Godfrey in view of Ciccone and further in view of Bierman discloses the dressing substantially as claimed (see rejection of claim 1) but does not explicitly disclose wherein the securement plate further comprises a receptacle for an antiseptic configured to receive an antiseptic for release into the chamber. 
Panotopoulos is in the field of devices for securing an invasive medical implementation to a subject (para [0001]), and discloses a securement plate that comprises a receptacle for an antiseptic configured to receive an antiseptic for release into the chamber (Catheter clip 10 includes a compartment 70 positioned at or near the insertion site 90. The compartment 70 is in sealing contact with the seal of the patient contacting surface 41, and includes an effective amount of an antimicrobial (antiseptic) agent to minimize or eliminate infection at the insertion site Fig. 2; para [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a receptacle for an antiseptic as taught by Panotopoulos to the device of Godfrey in view of Ciccone and further in view of Bierman  for the purpose of minimizing or eliminating infection at the insertion site (Panotopoulos; para [0020]).
	Regarding Claim 5, Godfrey in view of Ciccone and Bierman and further in view of Panotopoulos discloses the dressing substantially as claimed (see rejection of claim 4) and Panotopoulos further teaches that the antiseptic is isopropyl alcohol (The antiseptic contained in the compartment 70 may include alcohols; para [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the device of Godfrey in view of Ciccone and Bierman and further in view of Panotopoulos to use isopropyl alcohol as the antiseptic in the receptacle, as taught by Panotopoulos, for the purpose of minimizing or eliminating infection at the insertion site (Panotopoulos; para [0020]).
Regarding Claim 6, Godfrey in view of Ciccone and further in view of Bierman discloses the dressing substantially as claimed (see rejection of claim 1) but does not explicitly disclose that the plate adhesive comprises a double-sided adhesive tape. 
Panotopoulos is in the field of devices for securing an invasive medical implementation to a subject (para [0001]), and discloses wherein the plate adhesive comprises a double-sided adhesive tape (Flexible base 20 includes an underlying patient contacting surface 41 - Fig. 1 A; para [0018]. The patient contacting surface 41 includes an adhesive so that it can be secured to a patient: para [0018]. Thus, the adhesive is interpreted as including at least two sides in order to adhere to the patient contacting surface 41 and the surface of the patient's body). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use double-sided adhesive tape as taught by Panotopoulos as the adhesive in the device of Godfrey in view of Ciccone and further in view of Bierman for the purpose of allowing a user to secure a catheter to a patient rapidly and without the aid of prior surgical tapes, glues, dressings and/or foams (Panotopoulos; para [0001] and [0005]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Godfrey (US 2010/0100049) in view of Ciccone et al (US 2012/0136314), Bierman et al (US 9468740) and Panotopoulos (US 2011/0152779) and further in view of Ishikawa et al (US 2006/0240208).
Regarding Claim 7, Godfrey in view of Ciccone and Bierman and further in view of Panotopoulos discloses the dressing substantially as claimed (see rejection of claim 6) but does not explicitly disclose wherein the double-sided adhesive tape is a non-woven tape, such as silicone or hydrocolloid tape. 
Ishikawa, however, teaches double-sided pressure-sensitive adhesive tape for the purposes of waterproofing and airtightness in which a pressure-sensitive adhesive layer is laminated on both surfaces of a substrate which is, for example, non-woven fabric (para [0007]) and wherein the adhesive is a silicone based PSA (para [0075]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used double-sided adhesive tape that is non-woven and silicone as in Ishikawa as the adhesive tape in the device of Godfrey in view of Ciccone, Bierman and further in view of Panotopoulos in order to provide waterproofing and airtightness.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/27/22 have been fully considered as follows:
	Regarding the specification, Applicant’s continued cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 5-11 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on pages 6-10 regarding claim 1 wherein Applicant has argued that “a person of ordinary skill in the art would not combine Godfrey, Ciccone and Bierman to arrive at the claimed dressing…” because the flexible base in Godfrey does not include slots, Ciccone teaches a device having a groove oriented from a back surface to a front surface where the catheter rests in the groove and does not touch the skin, and the device of Bierman does not have a slot disposed through the retainer from the upper to lower surface and the catheter does not rest on the user’s skin. The Office is not persuaded by these arguments, however, because as discussed in detail in the claim rejections presented above, Ciccone teaches a device which has slots disposed from the upper to lower surface and which is configured such that at least part of the catheter rests on the skin of the user. There are no limitations in the present claims which require the slot to pass through the lower surface of the securement plate thereby exposing the skin so that the portion of the catheter that is positioned within the slot is also in contact with the skin. Also, there are no limitations which require the entire back arm (or side arm) to be in contact with the skin or limitations which specify what portion of the catheter or how much of the catheter rests on the skin. Thus, for at least these reasons, the claim has been interpreted as discussed in the rejection of claim 1 above and the Office maintains that the prior art of record reads on claim 1 as recited in the present application.
	The Office has also noted Applicant’s arguments on pages 10-11 regarding claims 2 and 4-9 but is not persuaded by these arguments for at least the same reasons as provided above with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786